DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-5, 7-15, 17 and 18 are pending.
Claims 1-5, 7-15, 17 and 18 are rejected.
Claims 6 and 16 are canceled.

Response to Amendment
Claim Objections
The objection to claim 1 is withdrawn due to the amendment to claim 1, filed May 18, 2021, which inserts a space between the words “stream” and “wherein”.  
The objection to claims 4, 5, and 8-18 under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim may not serve as a basis for any other multiple dependent claim, either directly or indirectly is withdrawn due to the amendment to claims 4, 5, 8-15 and 17 and cancellation of claim 16, filed May 18, 2021.  Accordingly, claims 4, 5, 8-15, 17 and 18 have now been treated on the merits.

Claim Rejections - 35 USC § 112
The rejection of claims 6 and 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn due to the cancellation of claim 6 and amendment to claim 7, filed May 18, 2021.

Response to Arguments
Claim Rejections - 35 USC § 102
Applicant’s arguments, see pages 6 and 7, filed May 18, 2021 with respect to the rejection of claims 1, 2, 6 and 7 under 35 U.S.C. 102(a)(1) as being anticipated by Thompson et al. (US 2017/0355920 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Thompson et al. (US 2017/0355920 A1).
Applicant’s arguments with respect to claim 3 under 35 U.S.C. 103 as being unpatentable over Thompson et al. (US 2017/0355920 A1) as applied to claims 1 and 2 above, and further in view of Fries et al. (WO 2016/028643 A1) have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for the teaching or matter specifically challenged in the argument.
Specification
The disclosure is objected to because of the following informalities: reference character "10" has been used to designate both the glycol contactor and the wet gas feed (see lines 3 and 4 on page 6).  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7-15, 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is indefinite because it depends indirectly from claim 1, which is a process for removing a sulfur-containing additive, which requires that a sulfur containing additive that is present is being removed.  However, claim 5 discloses that the process includes a sulfur-containing additive, which requires that a sulfur-containing additive is now present, which implies that it was not required to be present previously.
Claim 8 is indefinite because claim 8 recites the limitation "the polysulfide degradation product" in line 3.  There is insufficient antecedent basis for this limitation in the claim because claims 1 and 4 disclose a degradation product of a sulfur-containing 
Claim 15 is indefinite because where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “anionic resin” in claim 15 is used by the claim to mean “an anionic functional group,” while the accepted meaning is “a polymeric matrix to which different functional groups are attached.” The term is indefinite because the specification does not clearly redefine the term.
	Claims 7, 9-14, 17 and 18 are indefinite because they depend from an indefinite claim. Ex parte Cordova, 10 U.S.P.Q.2d 1949, 1952 (P.T.O. Bd. App. 1989).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-5, 7-15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (US 2017/0355920 A1) in view of Binder et al. (US 2007/0238907 A1) and Fries et al. (WO 2016/028643 A1).
Thompson et al. disclose a process for removing a sulfur-containing additive (a complexing agent) or a degradation product thereof in a gas dehydration system, 
The stream further comprises mercury and the ion exchange resin removes at least a portion of the mercury from the stream as required in claim 2 (see paragraphs 0002, 0003, 0013, 0021, 0023, and 0039-0041 and claims 5-7).  
The sulfur-containing additive is selected from the group consisting of sulfides, hydrosulfides, inorganic and organic polysulfides, inorganic and organic thiocarbamates, mercaptans, thiourea, sulfur-containing polymers, sulfanes, and combinations thereof as required in claim 5 (see paragraphs 0013-0016).
The sulfide may comprise a sodium polysulfide as required in claim 7 (see paragraphs 0014, 0020, 0036, 0039, and 0041).
	The process may remove a degradation of a sulfur-containing additive such as hydrogen sulfide as required in claim 8 (see paragraph 0020).
	 The stream comprises at least 94 wt% glycol as required by claim 11 (see paragraph 0018).
The glycol comprises triethylene glycol as required by claim 12 (see paragraphs 0018 and 0036).

Binder et al. (US 2007/0238907 A1) disclose a process for purifying alcohol streams by reducing the concentration of sulfur compounds in the alcohol streams (see entire disclosure).   The reducing of the sulfur compounds may be accomplished with one or more materials including an anion exchange resin, activated carbon, alumina, and zeolite (see paragraphs 0007, 0011, 0012, 0022, 0023 and 0035). Suitable resins include those having pores sizes within the range disclosed in claim 10 and resins having the claimed anionic functional groups as disclosed in claim 15 (see paragraphs 0030-0032).   Once exhausted resins used in the purification may be regenerated by aqueous sodium hydroxide, sodium carbonate, potassium hydroxide, or other compounds (see paragraphs 0033, 0041 and 042).  Removal of sulfur compounds from an alcohol stream may be accomplished using a metal such as iron in conjunction with an ion exchange resin (see paragraphs 0050, 0052 and 0053). The source of the sulfur in the alcohol stream may vary (see paragraph 0057).   The methods for removal of the sulfur compounds may be used in combination in order to increase efficacy (see paragraph 0059).
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to utilize an anionic resin, such as those 
Thompson et al. disclose the claimed invention as described above but differs from the instant claims in that the stream is contacted with the resin upstream of the glycol regenerator, whereas the instant claims require the stream is contacted with the resin downstream of the glycol regenerator. 
However, it would have been an obvious matter of design choice to place the resin downstream of the glycol regenerator, since applicant has not disclosed that  placing the resin downstream of the glycol regenerator solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the resin placed upstream of the glycol regenerator, in particular since the applicants disclose that the stream may be contacted with the resin upstream of the glycol regenerator, downstream of the glycol regenerator or a combination thereof and the glycol stream in Thompson et al. is recirculated in the process.  Thus, the 
Thompson et al. disclose the claimed invention as described above.   Thompson et al.  differ from claim 3 in that Thompson et al. do not disclose wherein the ion exchange resin is contacted with an alkaline or chloride solution to regenerate the ion exchange resin after the resin has been used to remove the sulfur-containing additive or the degradation product thereof.  Further, Thompson et al. differ from claim 4 in that Thompson et al. do not disclose wherein the gas dehydration system includes at least two anionic resin beds wherein the stream can contact a first anionic resin bed while a second bed is regenerating.  
Fries et al. (WO 2016/028643 A1) disclose a process for the regeneration of ion exchange resins (see entire disclosure, in particular the Field of Invention on page 1; paragraph 2 on page 4; paragraph 3 on page 5; paragraph 5 on page 7).  Weak base anion exchange resins (WBA resins) readily remove a broad array of ionic impurities (see paragraph 2 on page 1).  Typically, regeneration of a WBA resin takes place by subjecting the resin to treatment with a strongly basic liquid solution such as sodium hydroxide (see lines 6 and 7 on page 2; paragraph 5 on page 7 to paragraph 5 on page 8).   The process allows for the regeneration of WBA resins without significant bead fracture and fines generation, and restores a high proportion of the operating capacity of the resin (see the last 3 lines of paragraph 2 on page 2; paragraph 5 on page 7).   Fries disclose the use of at least one pair of ion exchange columns are loaded with the same volumes of resin with one ion exchange column in service while the other column is off-line and being regenerated with the regenerant solution. 

Thompson et al. differ from claim 9 in that Thompson et al. do not expressly disclose using an anionic resin having the claimed sulfur capacity.  However, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to utilize an anionic resin having a sulfur capacity within the claimed range of at least 1 wt% to 14 wt%, since the other adsorbents expressly disclosed by Thompson et al. as alternatives to the ion exchange resins have a sulfur capacity within the claimed range of at least 1 wt% to 14 wt%  (see Table 2 in paragraph 0039 and claim 6).  Further, the skilled artisan would select an ion exchange resin that has a capacity for the intended application (see paragraph 0039 of Binder et al.).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639.  The examiner can normally be reached on M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROSALYND A KEYS/           Primary Examiner, Art Unit 1699